Title: To George Washington from Mathew Carey, 21 April 1789
From: Carey, Mathew
To: Washington, George

 

May it please your excellency,
Philadelphia, April 21, 1789

In the prosecution of the American Museum—a work which your excellency has honoured with the most flattering approbation—I have begun & mean to continue a series of documents & public papers, respecting the most interesting circumstances, skirmishes, and battles of the revolution. For want of better resources, I am obliged at present frequently to recur to that corrupted publication, the Remembrancer. If your excellency’s numerous avocations allowed to select from your papers those most interesting to the public, it would be of general benefit, besides conferring a particular favour on Your excellency’s obliged hble servt

Mathew Carey.


P.S. They shall be returned, if necessary.

